Citation Nr: 1423588	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-31 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee (left knee condition).

2.  Entitlement to service connection for DJD of the right knee, to include as secondary to DJD of the left knee (right knee condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a March 2011 statement, the Veteran asserted that he wished to file a claim of service connection for erectile dysfunction as secondary to his service-connected type II diabetes mellitus.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A left knee injury was noted at the Veteran's entrance into active service.

2.   The evidence does not show that the Veteran's left knee injury increased in severity during active service.

3.  There is no competent evidence of record that shows that the Veteran's DJD of the right knee had its onset during active service or within an applicable presumptive period following active service, or that this condition is secondary to a condition for which the Veteran has service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for DJD of the right knee, to include as secondary to DJD of the left knee, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters dated March 2010 and September 2010.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Also pursuant to the duty to assist, VA provided an examination in January 2011.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

In March 2010, the Veteran filed a claim of service connection for a left knee condition and a claim of service connection for a right knee condition as secondary to his left knee condition.  In the Veteran's claim and various additional statements, the Veteran contended that his left knee condition preexisted service and worsened during service due to an incident during which he fell off a truck.  He stated that he went to sick call after the incident and that his left knee has continued to bother him since that time.  With regard to his right knee, the Veteran has asserted that because he favored his right knee due to his left knee condition, he has developed a right knee condition that is characterized by an altered gait.

In an April 2010 rating decision, the RO denied service connection for both claimed conditions.  The RO explained that there is no objective evidence of in-service worsening of his preexisting left knee condition, which would establish service connection on the basis of in-service aggravation, and that there was no evidence to support a diagnosis of a left knee condition at the time the rating decision was rendered.  With regard to the Veteran's right knee, the RO explained that the Veteran's right knee disability did not have onset before or during service, and thus, was not aggravated by or incurred in service.  The RO also explained that there was no evidence to support a diagnosis of a right knee condition at the time the rating decision was rendered.

The RO denied the Veteran's claims again in a March 2011 rating decision.  In this rating decision, the RO noted that the Veteran submitted a request to reopen his claim in September 2010.  The Board notes, however, that the RO's consideration of the issue of reopening the Veteran's claims was not required, as VA was in receipt of new and material evidence, including VA records that indicate that the Veteran has a bilateral knee condition, within one year of the April 2010 rating decision.  38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the April 2010 rating action did not become final and the Board need not consider whether the Veteran's claims require reopening.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service and symptoms of the condition have continued since service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013). 

The Board notes that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's STRs include a July 1966 report of medical examination in which it is noted that the Veteran has a five inch scar on his left knee, which a corresponding report of medical history indicates is due to a January 1965 preservice operation to repair a ligament.  The reporting clinician noted that there was no evidence of disease and that the Veteran denied locking of the left knee at that time.  The STRs are negative for any additional complaints or diagnoses of a left knee condition until January 1968, which is when the Veteran injured his left knee by twisting it when he fell from a truck.  The STRs document the Veteran's report of pain, swelling, and laxity of the medial collateral ligament.  The evaluating clinician also noted moderate effusion, mild to moderate medial tenderness, and mild instability to lateral stress.  The Veteran was diagnosed with medial ligament strain, issued a bandage, and placed on light duty.

Notably, the Veteran's STRs, including the report of the Veteran's August 1968 separation examination, do not document any additional reports or complaints of a left knee condition following his January 1968 injury.  During the Veteran's separation examination, the evaluating clinician noted that the Veteran's lower extremities and musculoskeletal system were normal.  In a contemporaneous report of medical history, the Veteran endorsed that he did not have arthritis or rheumatism, a "trick" or locked knee, or a bone, joint, or other deformity.  He endorsed that he had not treated himself for illnesses other than minor colds.  The Veteran also represented in a September 1968 form that there was no change in his medical condition since he was examined during the previous month and was discharged from active service the following day.

No injuries or complaints were noted with regard to the Veteran's right knee at any time during his service.

With regard to postservice evidence, VA treatment records dated June 2010 document an orthopedic surgery consult and indicate that the Veteran has been diagnosed with bilateral tricompartmental arthritis.  The Board acknowledges that the Veteran has relied on these records to support his claim because the reporting clinician noted that the Veteran "exacerbated his knee pain while in the military."  The Board finds, however, that it is clear from a reading of the entire report that the Veteran provided a history of his knee condition and reported that his knee pain worsened during service.  Thus, this report cannot be considered an adequate medical opinion concerning whether the Veteran's left knee condition was aggravated during service.  The clinician did not offer an opinion concerning the etiology of the Veteran's knee condition. 

In January 2011, the Veteran was afforded a VA examination during which an examiner noted the Veteran's report that he had a limp upon his separation from service and that he has bilateral knee pain, weakness, swelling, and stiffness, and uses knee braces.  The examiner diagnosed him with bilateral tricompartmental DJD and, after providing a summary of the history of his knee conditions, concluded that it is less likely as not that the Veteran's present knee conditions were caused by or the result of the left medial ligament strain that occurred during service.  The Board notes here that the examiner did not use the specific word "aggravation" in offering her opinion, but that the use of the phrase "caused by or the result of" is sufficiently broad to indicate that the examiner considered the concept of aggravation in her assessment of whether the Veteran's current condition is any way related to his in-service injury.

During his August 2012 hearing, the Veteran contended that he left service with a limp and has submitted statements from family members and friends who support this assertion.  He testified that he treated his knee conditions with braces and over-the-counter medications until he first sought treatment from a medical professional 2010.  He has asserted that he did not seek medical treatment after service because he had to work to support his family and stated that, during his separation examination, he informed the examiner that he has had a knee problem, but did not complain about that problem at the time for fear that a possible extension of his service would interfere with a postservice work commitment.

Also during the hearing, the Veteran implied that his January 2011 examination and the opinion offered by the examiner were inadequate because the examiner did not take into account the fact that, even though the Veteran did not seek medical care until 2010, the Veteran treated himself for his condition postservice.  The Veteran also stated that his postservice employment consisted of working at a desk and supervising field electricians, but that the examiner relied on the incorrect assumption that he worked in the field performing manual labor as an electrician, and thus, his occupation required a great amount of knee bending.  Addressing the Veteran's assertions, the Board finds that the opinion that was offered by the examiner is both adequate and probative, as she considered the relevant history of the Veteran's knee conditions, provided sufficiently detailed descriptions of the conditions, and provided analysis to support her opinion concerning the etiology of the conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Contrary to what the Veteran has asserted, the examiner did not rely solely on the Veteran's history of work as an electrician to formulate her opinion, which is indicated by the following statement:

Based on the lack of treatment that the Veteran obtained for his knee condition post military, it is my opinion that the Veteran's current bilateral tricompartmental [DJD] is less likely as not caused by or the result of the left medial ligament strain that occurred over 40 years ago while the veteran was in-service.

With regard to the contention that the Veteran's symptoms have continued since service and the examiner failed to consider the Veteran's self-treatment in assessing whether his symptoms have been continuous, the Board finds that the examiner considered the Veteran's reports of self-treatment because she noted that the claims file, which documents those reports, was reviewed.  What is more, an examination is not necessarily inadequate where the rationale provided by the examiner does not explicitly lay out the examiner's journey from the facts to a conclusion so long as that rationale can be discerned from a review of the report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

In addition, the Board finds that the Veteran's statements concerning his condition upon his separation from service are not credible because they are inconsistent-in August 1968 and September 1968, the Veteran failed to report that he was experiencing symptoms of a left knee condition, but reported otherwise with regard to his current claim for compensation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Also, while the Veteran contended that he did not want to be held over in the military for reporting symptoms of a knee condition upon separation, the Board finds it highly probative that there are no additional notes in his STRs that document complaints or treatment of a knee condition after the January 1968 fall and before his separation examination-a period of time during which he may have sought treatment or reported persistent symptoms without any concerns about a potential extension of his service.

Thus, the totality of the evidence indicates that the Veteran did not demonstrate symptoms of a left knee condition upon his separation from service and it is reasonable to find that the Veteran's in-service symptoms following the January 1968 fall resolved during service.  There is therefore no credible evidence of record that shows that the Veteran's left knee condition worsened during service.

Additionally, while some of the Veteran's family members and friends have attested that the Veteran returned from service with a limp and knee problems, the inconsistency between these statements and the Veteran's separation documents indicates that these statements may reflect some bias.  Thus, the Board finds that these statements are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

After careful review of the evidence, the Board finds that a preexisting left knee condition was noted upon the Veteran's entry into service, but there is no evidence that there was an increase in disability because the totality of the evidence of record indicates that any symptoms he experienced as a result of his January 1968 fall resolved during his service.  Because the evidence does not show that there was an increase in disability during the Veteran's service, service connection for a left knee condition cannot be granted.

As a related matter, secondary service connection cannot therefore be granted for the Veteran's right knee condition on the basis that it was caused or aggravated by a service-connected disability.  Also with regard to service connection for the right knee, the STRs do not show and the Veteran has not contended that he injured this knee during service, and thus, direct service connection cannot be granted.  A grant of service connection for a chronic condition is also precluded because the evidence does not show that the Veteran's right knee condition manifested to a degree of 10 percent or more within the first year of his separation from service and, as previously acknowledged, continuity of symptomatology has not been demonstrated.

In sum, the evidence of record fails to show that the Veteran's preexisting left knee condition worsened during service and also fails to show that the Veteran's right knee condition was caused or aggravated by a service-connected disability, had onset or was shown during service, or manifested to a compensable degree within one year of service.  For the foregoing reasons, the Board finds that service connection for left and right knee conditions is not warranted on any basis and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for DJD of the left knee is denied.

Service connection for DJD of the right knee, to include as secondary to DJD of the left knee, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


